Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                        Dec 11 2013, 9:22 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

ADAM C. SQUILLER                                 GREGORY F. ZOELLER
Squiller & Hardy                                 Attorney General of Indiana
Auburn, Indiana
                                                 MONIKA P. TALBOT
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

JULIE MARIE KING,                                )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )        No. 17A03-1305-CR-186
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                     APPEAL FROM THE DEKALB SUPERIOR COURT
                          The Honorable Monte L. Brown, Judge
                              Cause No. 17D02-1201-MR-1



                                      December 11, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION

NAJAM, Judge
                                  STATEMENT OF THE CASE

       Julie Marie King appeals the sentence imposed for aiding in attempted murder, a

Class A felony, pursuant to a plea agreement. King presents a single issue for review,

namely, whether her sentence is inappropriate in light of the nature of the offense and her

character.

       We affirm.

                           FACTS AND PROCEDURAL HISTORY

       In October 2011, King allowed a married couple, Ralph and Cassie Hardiek, to

move in with her after the Hardieks became homeless. The three friends regularly used

methamphetamine. Cassie subsequently began serving time for a drug offense, and King

and Cassie’s husband began a casual sexual relationship.

       On December 8, Ralph Hardiek1 failed to appear for a sentencing hearing

following a guilty plea for dealing in methamphetamine. Between December 8 and

December 11, Hardiek and King drove to Coldwater, Michigan, where they had several

guns illegally modified by Thomas McCauley. McCauley filed the trigger guards off of

several handguns, including a .44-special revolver, and sawed the barrel off of a shotgun.

And on December 13, King drove to a gun store in New Haven, Indiana, where she

bought ammunition for the .44-special handgun and gave it to Hardiek.2

       King and Hardiek planned to relocate to another state, but they were low on funds.

On December 13, they returned to McCauley’s home. In the early morning of December

       1
           All future references to Hardiek pertain to Ralph Hardiek.
       2
           Hardiek could not legally purchase ammunition because he was a convicted felon.


                                                     2
15, King and Hardiek began knocking on the doors of houses in DeKalb County, Indiana.

The inhabitants of two houses did not respond. The inhabitant of a third house, Nancy

Krontz, answered her door. King said that her car was stuck and asked for help in getting

it towed. Krontz declined and informed law enforcement about her encounter with King

and Hardiek.    Waterloo Deputy Marshall Stephen Brady began looking for King’s

vehicle to assist King and Hardiek.        When he found them, he asked King for

identification. While King and Officer Brady were talking, Hardiek fired the .44-special

revolver, hitting Officer Brady in the side of the face. King and Hardiek then fled and

hid under the deck of a house a couple of blocks away.

      Law enforcement was dispatched to the scene and began searching for King and

Hardiek. A resident a couple of blocks from the scene of the shooting reported that there

were people hiding underneath the deck behind his house. Officers surrounded the deck

and ordered King and Hardiek to come out, but the couple did not respond. Hardiek then

pointed a gun at the officers, and the officers responded by opening fire. Hardiek and

King were both hit. Hardiek died of his wounds, and King sustained multiple shots to her

arm and head, lost part of a finger, and has nerve damage.

      The State charged King with murder, a felony; conspiracy to commit murder, a

Class A felony; and aiding in attempted murder, a Class A felony. Pursuant to a plea

agreement, King pleaded guilty to aiding in attempted murder, and the State dropped the

remaining charges. The plea agreement capped the sentence at forty-five years, with no

more than thirty-eight years to be executed. It also provided that Hardiek’s death could

not be used as an aggravator.     At the sentencing hearing, the trial court found the


                                            3
following aggravators: King’s criminal history; that King’s “past arrests, convictions,

probations, incarcerations, counseling programs, and the like ha[d] not yet caused her to

become rehabilitated and her subsequent illegal conduct ha[d] not been deterred”; her

significant history of drug abuse; that she bought the ammunition used in the .44-special,

which was used to shoot Officer Brady; that the victim was a police officer; that the

harm, injury, loss or damage suffered by the victim of an offense was: “(A) significant;

and (B) greater than the elements necessary to prove the commission of the offense”; that

King was on probation at the time of the offense; and that, when King was removed from

under the deck, she had a knife in her boot and a handgun in the sleeve of her jacket,

“which provides more evidence of a propensity for violence.” Appellant’s App. at 11-12.

The trial court found a single mitigator, namely, that King had pleaded guilty. Finding

that the aggravators outweighed the mitigator, the court sentenced King to forty-five

years with thirty-eight years executed. King now appeals her sentence.

                            DISCUSSION AND DECISION

       King contends that her forty-five-year sentence, with thirty-eight years executed,

is inappropriate in light of the nature of the offense and her character. Although a trial

court may have acted within its lawful discretion in determining a sentence, Article VII,

Sections 4 and 6 of the Indiana Constitution “authorize[] independent appellate review

and revision of a sentence imposed by the trial court.” Roush v. State, 875 N.E.2d 801,

812 (Ind. Ct. App. 2007) (alteration original). This appellate authority is implemented

through Indiana Appellate Rule 7(B). Id. Revision of a sentence under Appellate Rule

7(B) requires the appellant to demonstrate that her sentence is inappropriate in light of the


                                             4
nature of her offense and her character. See Ind. Appellate Rule 7(B); Rutherford v.

State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We assess the trial court’s recognition

or non-recognition of aggravators and mitigators as an initial guide to determining

whether the sentence imposed was inappropriate. Gibson v. State, 856 N.E.2d 142, 147

(Ind. Ct. App. 2006). However, “a defendant must persuade the appellate court that his

or her sentence has met th[e] inappropriateness standard of review.” Roush, 875 N.E.2d

at 812 (alteration original).

       Moreover, “sentencing is principally a discretionary function in which the trial

court’s judgment should receive considerable deference.” Cardwell v. State, 895 N.E.2d

1219, 1222 (Ind. 2008). Indiana’s flexible sentencing scheme allows trial courts to tailor

an appropriate sentence to the circumstances presented. See id. at 1224. The principal

role of appellate review is to attempt to “leaven the outliers.” Id. at 1225. Whether we

regard a sentence as inappropriate at the end of the day turns on “our sense of the

culpability of the defendant, the severity of the crime, the damage done to others, and

myriad other facts that come to light in a given case.” Id. at 1224.

       We first consider the nature of King’s offense. The sentencing range for a Class A

felony is twenty to fifty years, with an advisory sentence of thirty years. Ind. Code § 35-

50-2-4. King knew that Hardiek wished to avoid jail at any cost and had threatened to set

himself on fire, yet she purchased ammunition for him and assisted him in a crime spree

that spanned two states. A camera found by officers in King’s purse contained video

made in the two weeks before the shooting showing Hardiek saying he would consider

anything to avoid going to jail, including “suicide by cop” or setting himself on fire.


                                             5
Transcript at 65. During that two-week period, King and Hardiek had weapons modified

illegally in Michigan and then used them in attempted robberies.

       When Officer Brady found King and Hardiek in Indiana, believing them to have

car trouble, Hardiek shot the officer in the face. The impact of the bullet broke Officer

Brady’s jaw. Officer Brady underwent surgery to install a replacement jaw, and he was

unable to work for eleven months thereafter. As a result of his injury, Officer Brady now

has frequent and severe headaches, twenty-five-percent vision loss in his left eye, hearing

loss in his left ear, and difficulty moving his jaw.

       After the shooting, Hardiek and King left Officer Brady for dead and hid under a

deck, heavily armed. They did not respond when officers found them and ordered them

to come out. Hardiek then pointed a gun at officers, resulting in the officers opening fire

on King and Hardiek. When King was pulled from under the deck, she had a knife in her

boot and a handgun up her sleeve. We cannot say that the sentence is inappropriate in

light of the nature of the offense.3

       Nor has King shown that the sentence is inappropriate in light of her character.

King, who was thirty-three years old at the time of the offense, has a criminal history in

Michigan spanning back to her teenage years, namely, two misdemeanor counts of

possession of alcohol not in a vehicle in 1996 and 1999 respectively; a felony count of

controlled substance use Schedule 5 or LSD in 1999; and a misdemeanor count of




       3
           In the plea agreement, the parties agreed that the State could “not use the death of Ralph
Hardiek as an aggravator although the court may consider the rest of the events under the porch for
sentencing.” Appellant’s App. at 177.


                                                 6
transporting open intoxicants.4 Three felony charges of robbery, unlawful imprisonment,

and felony firearms, arising from the attempted robbery on December 14, remain pending

in Michigan. In Indiana she has a Class A misdemeanor conviction for conversion in

2011. Her history of criminal activity and extensive drug abuse, despite sober periods,

show a continued disdain for the law, and the instant offense is much more serious than

her prior convictions. Further, her parental rights to her daughter were terminated in

2009, and she was on probation at the time of the instant offense. While her agreement to

plead guilty and her expression of remorse are commendable, we cannot say that her

thirty-eight-year executed sentence is inappropriate in light of her character.

        Affirmed.

BAKER, J., and CRONE, J., concur.




        4
          King’s earliest adult conviction in Michigan occurred when she was seventeen years old. King
does not allege that that conviction was improperly included in her adult criminal history, and the chief
probation officer stated at the sentencing hearing that seventeen is the age of adulthood under Michigan
law.


                                                   7